JUDGMENT

                                Court of Appeals
                            First District of Texas

                                NO. 01-15-00318-CR

                      ANDREAS MARCOPOULOS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee

  Appeal from the 248th District Court of Harris County. (Tr. Ct. No. 1440970).

        This case is an appeal from the order signed by the trial court on March 2,
2015.     After due consideration, the Court grants the appellant’s motion to
consolidate and dismisses this appeal.         Accordingly, the Court dismisses the
appeal.

        The Court orders that this decision be certified below for observance.

Judgment rendered September 10, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Brown.